PER CURIAM:
As part of the continuing effort to implement the consent decree between the International Brotherhood of Teamsters (“IBT”) and the government, see, e.g., United States v. Int’l Brotherhood of Teamsters, 931 F.2d 177 (2d Cir.1991), election officer Michael H. Holland directed Commercial Carriers, Inc. (“Commercial”) “to allow IBT members to place or affix stickers and similar campaign items on the vehicles, both cabs and trailers, driven by IBT members while they are performing services for the company.” Judge Edelstein affirmed the election officer’s decision at 9:45 am on November 19, 1991, and ordered Commercial to fully comply with the order within 24 hours or face civil contempt charges. Commercial immediately moved this court for emergency relief, and we heard argument on November 20, 1991.
The parties agreed to treat this as an appeal on the merits, and doing so, we reverse the district court’s order and vacate the injunction. In view of the imminence of the IBT elections, the mandate shall issue forthwith; an opinion will follow.